DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Specification
The amendments to the Specification filed 1/13/2021 are acceptable and have been entered.

Claim Objections
Claim 12 is objected to because of the following informalities:  On line 2, the phrase “the portion” lacks proper antecedent basis; it is suggested to replace the term “the” in this phrase with the term “a”.  Appropriate correction is required.
Claim 26 is objected to because of the following informalities:  On line 4, the phrases “the irrigation fluid discharge port” and “the suction take port” lacks proper antecedent basis; it is suggested to replace the term “the” in each of these phrases with the term “an” and “a”, respectively.  Appropriate correction is required.
Claim 31 is objected to because of the following informalities: On line 3, the term “and” should be inserted after the comma (,) to be grammatically correct.  Appropriate correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 25 and 27-31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Re claim 25: Claim 25 has been amended to require the “handle” to have “an irrigation fluid discharge port” and “a suction intake port”. These ports are represented as reference numbers 128 and 36 and located at the distal end of wand 40, not located on the handle 22 (as seen in Fig 1). Accordingly, claim 25 constitutes new matter due to the claiming of a relationship that is not supported in the original disclosure. 
Re claim 27: Claim 27 has been amended to recite “(a) a handle comprising a substantially rigid frame; (b) a hand rest extending along a top of the tool that is adapted for engagement by a hand grasping the handle”. As written, this claim requires the handle and the hand rest to be two different structures, but such a relationship is not 
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 34 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re claim 34: Claim 34 has been amended to recite “a handle having a hand rest and a handgrip-receiving receptacle comprising a pair of squeeze bulb mounts that are spaced apart and extend downwardly from the handle” (lines 2-4) and “the squeeze bulb extending longitudinally alongside and underneath one of (i) the hand rest and (ii) the suction fluid conduit” (lines 19-21). However, these relationships are different from the ones disclosed in the Specification; therefore, it is unclear how these limitations are intended to be interpreted in light of the Specification.
Regarding the limitation on lines 2-4: Firstly, the handle 22 encompasses all components except the squeeze bulb 28 and the wand 40 and, therefore, the mounts 46,48 cannot extend in any direction “from the handle" because they are a part of it. 
Regarding the limitation on lines 19-21, the use of the phrase “one of” allows for an embodiment wherein the squeeze bulb extends alongside and underneath one of the hand rest and the suction fluid conduit and not the other. However, such an arrangement is not supported by the specification, because the specification and drawings show that the squeeze bulb is alongside and underneath both the hand rest 30 and the suction fluid conduit 120. It is suggested to remove the phrase “one of”. For the sake of examination, this is the interpretation applied to the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stewart (US Pat 3,889,675) in view of Rafelson (US Pat 4,662,871).
Re claim 1, Stewart discloses an irrigation fluid-dispensing tool (Fig 1, with the configuration of Fig 4 instead of the configuration of Fig 2) comprising: (a) a handle (the downwardly extending arms (labeled in annotated Fig 1 below) and the portions of conduits 12, 24 and 60 that extend between the proximal end of the proximal downwardly extending arm and the distal end of the distal downwardly extending arm; as seen in Fig 1,4 and annotated Fig 1 below) having (i) a hand rest (the hand rest is the portion of 60 that extends between the proximal end of the proximal downwardly extending arm and the distal end of the distal downwardly extending arm, as seen in Fig 4 and annotated Fig 1 below), (ii) an irrigation fluid conduit (the portion of conduit 12 that extends between the distal end of the distal downwardly extending arm and end 18 and the portion of conduit 24 that extends between the proximal end of the proximal downwardly exiting arm and end 28, as seen in Fig 1,4), and (iii) a handgrip-receiving receptacle (the proximal portion of 12 comprising end 18 and the distal portion of 24 comprising end 28 and the space formed therebetween, as seen in Fig 4); and (b) a manipulable handgrip 62 (Fig 4) carried by the handle and underlying the hand rest (it is noted that the user could rotate the device 180 degrees such that the handgrip underlies the hand rest and it would still function appropriately and meet all of the claimed limitations), the manipulable handgrip comprising a compressible irrigation fluid-holding chamber 62 (Fig 4) extending alongside the hand rest and underlying the handle (as seen in Fig 4; as noted above, the user could rotate the device 180 degrees such that the chamber 62 underlies the handle), the compressible chamber received in the handgrip-receiving receptacle and in fluid-flow communication with the irrigation fluid conduit (as seen in Fig 4), the compressible chamber defining an irrigation fluid 
    PNG
    media_image1.png
    427
    767
    media_image1.png
    Greyscale

Re claim 2, 3, 5, 7 and 8, Stewart/Rafelson disclose that the compressible chamber is urged upwardly toward the hand rest when the compressible chamber is compressed (claim 2), the compressible chamber is urged against the hand rest when the compressible chamber is compressed (claim 3), the compressible chamber is compressed when the manipulable handgrip is squeezed (claim 5), wherein the 
Re claim 4, Stewart/Rafelson disclose that the hand rest has a suction conduit (the portion of 60 extending between the distal end of the distal downwardly extending arm and the proximal end of the proximal downwardly extending arm, as seen in Fig 4 and annotated Fig 1 above in Stewart) formed therein that overlies the irrigation fluid conduit and wherein the compressible chamber is urged upwardly toward the hand rest and against part of the suction conduit when the compressible chamber is compressed (Regarding the “overlies” and “upwardly” limitations, the device can be held and operated such that it is inverted 180 degrees from the orientation seen in Fig 1, as explained in the rejection of claim 1; in doing so, the suction conduit will be above the chamber).
Re claim 6, Stewart/Rafelson disclose that the handle has a pair of downwardly extending arms (as seen in Fig 1,4 of Stewart and labeled in annotated Fig 
Re claim 9, Stewart/Rafelson discloses that the handle comprises a suction fluid conduit (the portion of 60 that lies between the distal end of the distal downwardly extending arm and the proximal end of the proximal downwardly extending arm as seen in Fig 1/4 of Stewart; as seen in comparison of Fig 1 and Fig 4, in the embodiment of Fig 4, conduit 60 runs the entire length of the device, encompassing conduit 14 and conduit 26; Col 5, Lines 4-7).
Re claims 10-12, Stewart/Buckhout discloses that the hand rest and the suction fluid conduit overlie the compressible chamber and wherein the compressible chamber is urged toward part of the suction fluid conduit when the manipulable handgrip is squeezed compressing the compressible chamber (claim 10), a portion of the suction fluid conduit is formed of the hand rest and wherein the compressible chamber is urged against the suction fluid conduit when the manipulable handgrip is squeezed compressing the compressible chamber (claim 11), and the compressible chamber is compressed against a portion of the suction fluid conduit formed of the hand rest and which is disposed between the compressible chamber and outer surface of the hand rest when the manipulable handgrip is squeezed compressing the compressible chamber (claim 12) (when pushed by a user’s hand, the chamber is squeeze and compressed against flat 66, as seen in Fig 4 of Stewart; Col 3, Lines 7-20 and 25-30. Regarding the "overlie" limitation, as explained in the rejection of claim 1 above, the device can be held and operated such that it is inverted 180 degrees from the orientation seen in Fig 1; in doing so, the hand rest will be above the chamber).
Re claim 13, Stewart discloses a valve 36 (Fig 4) that allows discharge of irrigation fluid flow from the reservoir of the compressible chamber when the compressible chamber is compressed (Col 4, Lines 16-22) but does not explicitly disclose that this valve would work with the compressible chamber of Rafelson. Rafelson, however, teaches a normally-closed flow valve 52 (Fig 8a,8b) that allows fluid to flow when the compressible chamber is compressed (Col 6, Lines 24-31) for the purpose of controlling flow therethrough (Col 6, Lines 24-31). It would have been obvious to replace Stewart’s valve with the valve of Rafelson because they each could be used to achieve the same result (allowing fluid flow therethrough when opened and preventing fluid flow therethrough when closed) and therefore these two valves were art-recognized equivalents at the time the invention was made; therefore, it would have been obvious to one of ordinary skill in the art to eliminate the valve of Stewart and replace it with the valve of Rafelson when the modification to the shape of Stewart’s reservoir is made (in claim 1) since it has been held that substituting parts of an invention involves only routine skill in the art.
Re claim 14, Stewart/Rafelson, as modified in the rejection of claim 1 above, discloses that the compressible chamber comprises an elastomeric squeeze bulb (the central rounded portion of conduit 51 in Fig 8a of Buckhout) that cooperates with the valve to provide surge flow of liquid irrigation fluid from the squeeze bulb and 
Re claim 15, Stewart/Rafelson, as modified in the rejection of claim 1, discloses that (a) the hand rest is elongate, generally longitudinally extending, and faces outwardly in one direction (as seen in Fig 4 of Stewart, the hand rest faces downward in the Figure), and (b) the manipulable handgrip is elongate, generally longitudinally extending, and faces outwardly in a direction opposite the hand rest (as seen in Fig 4 of Stewart, the handgrip (as modified to have the shape of Rafelson in the rejection of claim 1) faces upward in the Figure).
Re claim 16, Stewart discloses a valve 36 (Fig 4) that is normally-closed, wherein the compressible chamber and the normally-closed valve are configured to provide surge flow of liquid irrigation fluid to be forced from the irrigation fluid reservoir when the compressible chamber is compressed (Col 4, Lines 28-30 and 38-39 of Stewart; see the explanation in the rejection of claim 1 above) but does not explicitly disclose that this valve would work with the compressible chamber of Rafelson. Rafelson, however, teaches a normally-closed flow valve 52 (Fig 8a,8b) that is configured to provide surge flow of fluid when the compressible chamber is compressed (Col 6, Lines 24-31) for the purpose of controlling flow therethrough (Col 6, Lines 24-31). It would have been obvious to replace Stewart’s valve with the valve of Rafelson because they each could be used to achieve the same result (allowing fluid flow therethrough when opened and preventing fluid flow therethrough when closed) and therefore these two valves were 
Re claim 17, Stewart/Rafelson disclose that the compressible chamber comprises an elastomeric squeeze bulb (the rounded central portion of tubing 51, as seen in Fig 8a of Rafelson). See the rejection of claim 1 above for motivation for this combination.
Re claim 18, Stewart/Rafelson discloses that the handgrip-receiving receptacle comprises a pair of spaced apart handgrip-mounting seats (proximal portion of 12 having end 18 and distal portion of 24 having end 28, as seen in Fig 4 of Stewart) carried by the hand rest (as seen in Fig 4 and annotated Fig 1 above of Stewart) and engaging opposite ends of the compressible chamber holding the compressible chamber in place (as seen in Fig 4 of Stewart). (It is noted that Stewart also teaches arms that extend downwardly from the hand rest as seen in annotated Fig 1 above).
Re claim 19, Stewart/Rafelson discloses that the compressible chamber is attached by the handgrip-mounting seats to the handle such that the compressible chamber is disposed between the handgrip-mounting seats (as seen in Fig 4 of Stewart).
Re claim 20, Stewart/Rafelson discloses that the irrigation fluid conduit comprises an upstream irrigation fluid conveying passage (within 24, Fig 1,4 of Stewart) disposed upstream of the compressible chamber and a downstream irrigation 
Re claim 21, Stewart/Rafelson discloses that each fluid coupling comprises a nipple received in a corresponding end of the compressible chamber (as seen in Fig 4 of Stewart).
Re claim 22, Stewart/Rafelson disclose that the compressible chamber comprises an elastomeric squeeze bulb (the rounded central portion of tubing 51, as seen in Fig 8a of Rafelson; Col 6, Lines 24-31). See the rejection of claim 1 above for motivation for this combination.
Re claim 23, Stewart/Buckhout discloses that the manipulable handgrip is configured to control the amount of flow of irrigation fluid through the irrigation fluid conduit out the tool based on the amount of pressure manually applied to the manipulable handgrip by squeezing the manipulable handgrip (Col 4, Lines 28-30 of Stewart).
Re claim 24, Stewart discloses a flow-modulating control valve arrangement 36 (Fig 4) configured to control the amount of flow of liquid irrigation fluid forced from the compressible chamber into the irrigation fluid conduit and out of the tool responsive to the amount of pressure applied in compressing the compressible chamber (Col 4, Lines 
Re claim 25, Stewart/Rafelson discloses that the tool has an irrigation fluid discharge port (at end 16, Fig 1 in Stewart) in fluid flow communication with the irrigation fluid conduit, and the handle comprises a suction fluid conduit (the portion of 60 extending between the distal end of distal downwardly extending arm and the proximal end of the proximal downwardly extending arm, as seen in Fig 1/4 of Stewart; as seen in comparison of Fig 1 and Fig 4, in the embodiment of Fig 4, conduit 60 runs the entire length of the device, encompassing conduit 14 and conduit 26; Col 5, Lines 4-7), and the tool having a suction intake port (at end 20, Fig 1 of Stewart) that is spaced above the irrigation fluid discharge port (as seen in Fig 1 of Stewart) (Regarding the 
Re claim 26, Stewart/Rafelson discloses that the handle has an elongate downwardly curved wand 10 (Fig 1; as explained in the rejection of claim 1 above, the device can be held and operated such that it is inverted 180 degrees from the orientation seen in Fig 1; in doing so, the wand will downwardly curve from the distal end in the proximal direction) extending outwardly from therefrom (as seen in Fig 1,4), the wand having a free end defining a tip thereof (to the left in Fig 1) in which an irrigation fluid discharge port 16 (Fig 1) and a suction intake port 20 (Fig 1) are disposed (as seen in Fig 1 of Stewart), the irrigation fluid discharge port disposed below the suction intake port (Regarding the "below” limitation, the device can be held and operated such that it is inverted 180 degrees from the orientation seen in Fig 1, as explained in the rejection of claim 1; in doing so, the irrigation fluid discharge port will be below the suction intake port), wherein the irrigation fluid conduit comprises an elongate irrigation fluid passage (the lumen running therethrough, as seen in Fig 4) the irrigation fluid passage extending into the wand to the tip of the wand (Col 3, Lines 22-24), the irrigation fluid passage in fluid-flow communication with the irrigation flow discharge port (Col 3, Lines 22-24) and wherein the suction fluid conduit comprises an elongate suction passage (the lumen running therethrough, as seen in Fig 4), the suction passage extending into the wand to the tip of the wand (Col 3, Lines 24-26), the suction passage in fluid flow communications with the suction intake port (Col 3, Lines 24-26).
Re claim 27, Stewart discloses an irrigation fluid-dispensing tool (Fig 1, with the configuration of Fig 4 instead of the configuration of Fig 2) comprising: (a) a handle (the downwardly extending arms labeled in annotated Fig 1 above and the portions of 12, 24 and 60 that extend between the distal end of the distal downwardly extending arm and the proximal end of the proximal downwardly extending arm, as seen in Fig 1,4) comprising a substantially rigid frame (as seen in Fig 1); (b) a hand rest (the hand rest is the portion of 60 that extends between the proximal end of the proximal downwardly extending arm (as labeled in annotated Fig 1 above) and the distal end of the distal downwardly extending arm (as labeled in annotated Fig 1 above), as seen in Fig 4 and annotated Fig 1 above) extending along a top of the tool that is adapted for engagement by a hand grasping the handle (it is noted that the tool could be rotated 180 degrees when operated; doing so would maintain operation and would read upon the claimed directional orientation), (c) an irrigation fluid conduit 12 (Fig 1,4) comprised of an irrigation fluid-conveying passage (as seen in Fig 4), and (d) a pair of arms extending downwardly from the hand rest (as seen in annotated Fig 1 above) that are spaced apart defining a handgrip-receiving receptacle therebetween (the portion of 12 comprising end 18 and the distal portion 24 comprising end 28 and the space therebetween, as seen in Fig 4); and (e) a manipulable handgrip 62 (Fig 4) carried by the handle and underlying the hand rest (as explained above, the device can be rotated 180 degrees and used), the manipulable handgrip comprising a compressible irrigation fluid-holding chamber extending alongside the hand rest and adapted to be squeezed by the hand while grasping the handle to compress the compressible chamber (as seen in Fig 4; Col 5, Lines 25-30), the compressible chamber having an irrigation fluid 
Re claim 28, Stewart/Rafelson discloses that the compressible chamber abuts the hand rest and is urged against the hand rest when the manipulable handgrip is squeezed (Col 5, Lines 7-20 and 25-30 of Stewart).
Re claim 29, Stewart as modified to have the shape of Rafelson’s reservoir discloses that the compressible chamber comprises an oval elastomeric squeeze bulb (the bulged central portion of 51, as seen in Fig 8a of Rafelson) having a curved outer sidewall inside which the irrigation fluid reservoir is disposed (as seen in Fig 8a of Rafelson), and wherein the rate of liquid irrigation fluid flow forced from the irrigation fluid reservoir increases with increasing squeezing pressure applied to the squeeze bulb when the handle is grasped and the manipulable handgrip is squeezed (Col 4, Lines 28-30 of Stewart). See the rejection of claim 27 for motivation for this combination.
Re claim 30, Stewart/Rafelson discloses that the handle comprises a suction fluid conduit (the portion of conduit 60 extending between the distal end of the distal downwardly extending arm and the proximal end of the proximal downwardly extending arm; as seen in comparison of Fig 1 and Fig 4, in the embodiment of Fig 4, conduit 60 runs the entire length of the device, encompassing conduit 14 and conduit 26; Col 5, Lines 4-7) that is formed of the hand rest and which extends alongside the compressible chamber and the irrigation fluid conduit, and wherein the compressible chamber is 
Re claim 31, Stewart discloses (a) an irrigation fluid discharge port (at end 16, Fig 1) in fluid flow communication with the irrigation fluid conduit (Col 3, Lines 22-24), and (b) a suction intake port (at end 20, Fig 1) in fluid flow communication with the suction fluid conduit (Col 3, Lines 24-26), and wherein the irrigation fluid discharge port is spaced from the suction fluid intake port (seen in Fig 1).
Re claim 32, Stewart discloses an irrigation fluid-dispensing tool (Fig 1, with the configuration of Fig 4 instead of the configuration of Fig 2) comprising: (a) a handle (the downwardly extending arms labeled in annotated Fig 1 above and portions of 12, 24 and 60 extending between the distal end of the distal downwardly extending arm and the proximal end of the proximal downwardly extending arm) comprising (i) a hand rest (the hand rest is the portion of 60 that extends between the proximal end of the proximal downwardly extending arm (as labeled in annotated Fig 1 above) and the distal end of the distal downwardly extending arm (as labeled in annotated Fig 1 above), as seen in Fig 4 and annotated Fig 1 above), (ii) an elongate suction conduit formed of the hand rest and which is comprised of an elongate suction fluid passage extending along the hand rest (as seen in Fig 4), (iii) an elongate irrigation fluid conduit (the portion of 12 that extends between the distal end of the distal downwardly extending arm and end 18, Fig 4) formed therein that underlies the suction fluid conduit (the device could be used by rotating it 180 degrees, resulting in the elongate irrigation fluid conduit underlying the suction fluid conduit), and (iv) a pair of downwardly extending arms that are spaced apart (as seen in annotated Fig A above) defining a handgrip-
Re claim 33, Stewart discloses an elongate wand 10 (Fig 1) extending outwardly from the handle, the wand having an irrigation fluid discharge port (at end 16, Fig 1) formed therein that is in fluid flow communication with the irrigation fluid conduit (Col 3, Lines 22-24), and a suction intake port (at end 20, Fig 1) formed therein that is in fluid flow communication with the suction fluid conduit (Col 3, Lines 24-26), and the irrigation fluid discharge port is spaced from the suction fluid intake port (as seen in Fig 1).
Re claim 34, Stewart discloses an irrigation fluid-dispensing tool (Fig 1, with the configuration of Fig 4 instead of the configuration of Fig 2) comprising: (a) a handle (downwardly extending arms labeled in annotated Fig 1 above and portions 12, 24 and .

Response to Arguments
Applicant’s arguments filed 1/13/2021 have been fully considered. 
Applicant’s argument that modifying Stewart by Buckhout would impermissibly change the principle of operation of Stewart since such a modification would only allow irrigation fluid to flow from the tool until the volume of the irrigation fluid in the hand bulb is exhausted (i.e. a limited time of flow) but Stewart allows irrigation fluid to flow indefinitely as long as pressure is applied to the handgrip is persuasive. Therefore, the previously set forth rejections of claims 1-34 by Stewart in view of Buckhout have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Rafelson, as set forth above.
The Examiner notes that many arguments were directed solely to the Stewart and are not based on the combination with Buckhout. None of these arguments are persuasive and Stewart is still utilized as the primary reference in all rejections.
Re Applicant’s argument that tubular connector 62 cannot be considered a “handgrip” as claimed, the Examiner respectfully disagrees. Specifically, Applicant argues that the tubular connector 62 cannot be considered a “handgrip” because tubular connector 62 “connects the irrigating fluid supply tube 24 to the irrigating fluid delivering tube 12 [and] is flexible and has an internal diaphragm valve assembly 3 that is configured to be activated using the pressure of a single finger or thumb”. This argument is not persuasive because the term “handgrip” has not been given a special definition by the Applicant and one of ordinary skill in the art would recognize that any structure that can be gripped by any part of the hand (from a single finger to the entire hand) would be considered a “handgrip” under broadest reasonable interpretation. Additionally, Applicant’s handgrip 28 also connects the irrigating fluid supply tube 74 to the irrigating fluid delivering tube 78 (as seen in Fig 5) [and] is flexible (as seen in Fig 11); Applicant’s handgrip 28 also has an internal diaphragm valve assembly 108 (as seen in Fig 5) that is capable of being activated by the pressure of a single finger or thumb on a lateral side thereof (based on the structure seen in Fig 5). So the argument that Stewart’s connector 62 is not a “handgrip” because it possesses those features, is not persuasive since Applicant’s own handgrip 28 possesses those features. Additionally, the claim does not require that the handgrip be of a size such that all five fingers can be in contact with it at once or require that the handgrip be of a size such that it can only be operated by the placement of five fingers at once thereon.
Re Applicant’s argument that “Stewart further fails to disclose or teach that the space between the end 18 of the fluid delivering tube 12 and the end 28 of the fluid supply tube 24 of the tool of Stewart is a ‘handgrip-receiving receptacle’ or structurally corresponds in any way to the claimed ‘handgrip-receiving receptacle’”, the Examiner respectfully disagrees. Specifically, Applicant argues that this space cannot be considered the claimed receptacle because “the space between the ends 18 and 28 of the irrigating fluid tubes 12 and 24 is about the width of a user’s finger or thumb”. This argument is not persuasive because one of ordinary skill in the art would recognize that any structure that is capable of receiving a handgrip would be considered a “handgrip-receiving receptacle” under broadest reasonable interpretation and, as set forth above, one of ordinary skill in the art would interpreted Stewart’s connector 62 as a “handgrip”; accordingly, since the ends 18 and 28 receive the handgrip 62, these ends and the space therebetween would be considered a “handgrip-receiving receptacle” by one of ordinary skill in the art. Additionally, the claim does not require the receptacle to be of a certain size, such as a size that all five finger can fit within at once.

Re claims 3 and 15, Applicant argues “it logically follows that the finger-engaging lug 50 of the tubular connector 62 is urged away from any structure of the tool 10 in Stewart that could conceivably be considered as corresponding to the claimed ‘hand rest’” and Stewart’s “finger-engaging lug 50 faces in the same direction as any structure of the tool 10 taught in Stewart as structurally corresponding to the claimed ‘hand rest’”.. The Examiner respectfully disagrees as Stewart explicitly discloses that the radially outer lug 50 (referred to as “top lug 50” in Col 5, Line 17) is moved in the direction of 
Re claims 4 and 10, Applicant argues that “Stewart fails to teach that the suction supply tube 60 of the embodiment of the tool 10 depicted in Fig. 4 of Stewart overlies either the irrigating fluid delivering tube 12 or the irrigating fluid supply tube 24 because Stewart instead discloses the tool 10 is oriented as depicted in Figs. 1 and 4 with the suction supply tube 60 underlying the irrigating fluid delivering and supply tubes 12 and 24” and that reorienting the tool 180 degrees would impermissibly change the principle of operation of the tool and render it inoperable. Specifically, Applicant argues that this is because (1) “a user of the tool 10 would undesirably have to change their posture as well as how they hold the tool 10 in order to compensate for the working end of the tool being curved or angled away from a site of a patient being irrigated with the tool 10 also resulting in increased user discomfort and fatigue” and (2) “irrigation fluid discharged from the irrigating fluid delivering tube 12 at the exit or the work end 16 of the tube 12 would be directly suctioned into the vacuum delivering tube 14 at the exit or work end 16 of the tube 14 […] substantially reducing the amount of irrigation fluid discharged from the tool 10 that reaches the patient”. The Examiner respectfully disagrees. Regarding argument (1), this is not persuasive because a user would not necessarily have to change their posture and no support has been provided to show that there would be an increase in discomfort and fatigue; rather, for example, the device would achieve the claimed configuration without changing the posture of the user when used from below the patient (i.e. working below the patient instead of working from above the patient). Regarding argument (2), this is not persuasive because no evidence has been 
Applicant’s arguments regarding claim 32 are substantially the same as those regarding claims 4 and 10 and, accordingly, these arguments are not persuasive for the same reasons as set forth above. 
Applicant’s arguments regarding claims 14 and 16 are moot as these features were taught by Buckhout.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US Pat 5,147,292 to Kullas et al. discloses a tool having a wand including a suction conduit 18 above an irrigation conduit 16 wherein the wand curves toward the irrigation conduit in the distal direction.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMI A BOSWORTH whose telephone number is (571)270-5414.  The examiner can normally be reached on Mon - Thurs 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KAMI A BOSWORTH/Primary Examiner, Art Unit 3783